Case 2:10-cr-14071-DLG Document 109 Entered on FLSD Docket 02/03/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                              Case No. 10-14071-CR-GRAHAM



  UNITED STATES OF AMERICA,

                      Plaintiff,

  vs.

  JOSEPH FRANK CANTU,

                      Defendants
                                        /

                     GOVERNMENT’S MOTION FOR THE
                COURT TO REDUCE DEFENDANT’S SENTENCE
          PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 35(b)


        COMES NOW the United States of America, by and through the undersigned

  Assistant United States Attorney, and hereby moves this Honorable Court, pursuant to

  Rule 35(b) of the Federal Rules of Criminal Procedure, and Title 18, United States Code,

  Section 3553(e) to re-sentence the defendant, Joseph Frank Cantu, to a sentence below

  that previously imposed by the Court, to reflect his substantial assistance in the

  prosecution of another person, and, as grounds therefore, states as follows:

        1.     On December 17, 2010, the defendant was sentenced to 121 months’

  imprisonment by this Honorable Court following his guilty plea to a charge of conspiracy

  to possess with intent to distribute 50 grams or more of methamphetamine, in violation of

  Title 21, United States Code, Section 846.

        2.     After the defendant’s sentencing, the defendant provided substantial

                                               1
Case 2:10-cr-14071-DLG Document 109 Entered on FLSD Docket 02/03/2019 Page 2 of 2



  assistance in investigating and prosecuting another person. The government will provide

  more specifics concerning the defendant’s substantial assistance at the Rule 35(b)

  hearing.

        WHEREFORE, the United States respectfully moves this Honorable Court to set a

  hearing in the above-captioned matter.

                                            Respectfully submitted,

                                            ARIANA FAJARDO ORSHAN
                                            UNITED STATES ATTORNEY

                                     By:      s/ Rolando Garcia
                                            ROLANDO GARCIA
                                            ASSISTANT UNITED STATES ATTORNEY
                                            Florida Bar No. 763012
                                            500 S. Australian Ave., Suite 400
                                            West Palm Beach, Florida 33401
                                            Phone: (561) 820-8711
                                            Fax: (561) 820-8777
                                            rolando.garcia@usdoj.gov




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 3, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.

                                      By:     s/ Rolando Garcia
                                            ROLANDO GARCIA
                                            ASSISTANT UNITED STATES ATTORNEY




                                              2
